600 So.2d 421 (1992)
Ex parte Kathleen CURE.
(In re Charles Cure and Kathleen Cure
v.
State).
1911214.
Supreme Court of Alabama.
June 26, 1992.
Thack H. Dyson of Brackin & Dyson, P.C., Foley, for petitioners.
James H. Evans, Atty. Gen., and Joseph G.L. Marston III, Asst. Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 600 So.2d 415.
STEAGALL, Justice.
The petition for the writ of certiorari is denied.
Our denial of the petition in this case should not be taken as an approval of the reasoning in the Court of Criminal Appeals' opinion.
WRIT DENIED.
HORNSBY, C.J., and ALMON, ADAMS and INGRAM, JJ., concur.